Citation Nr: 1002505	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  03-09 153	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1972 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

In January 2008 the Board remanded the claim for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.


FINDINGS OF FACT

1.  The Veteran has sought treatment for cluster headaches 
and migraines. 

2.  The competent medical evidence of record does not 
associate the Veteran's headaches with his active service. 

3.  At various points of treatment the Veteran has been 
diagnosed with an adjustment disorder, generalized anxiety 
disorder, and major depressive disorder.

4.  The competent medical evidence of record does not 
associate any of the Veteran's psychiatric disorders with his 
active service.



CONCLUSIONS OF LAW

1.  The Veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

2.  An acquired psychiatric disorder, to include PTSD, 
anxiety, and depression, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Id. (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of notification 
followed by readjudication of the claim by the AOJ); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
Veteran in February 2008 that fully addressed all four notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence or information in 
his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SSOC issued in September 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran previously indicated that he had received 
treatment for headaches aside from that contained in the 
claims file.  In the January 2008 remand, the Board requested 
that these records be sought and associated with the file.  
The Veteran was sent a letter in February 2008 requesting he 
provide any other names of service providers and the dates 
and locations where the services were rendered, however the 
Veteran did not respond.  The Veteran was also asked to 
provide specific dates or time frames and locations for his 
claimed stressors, he did not respond to this request.  The 
Board notes that the duty to assist is not a one-way street 
and, therefore, finds that the AOJ has complied with the 
directives of the January 2008 remand to the extent possible.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from July 2001 to March 2007 and private treatment 
records dated in March 1993 and November 2000.  The Veteran 
was afforded a VA compensation and pension (C&P) examination 
for PTSD in September 2001 and for headaches in February 2007 
and June 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Headaches

The Veteran seeks entitlement to service connection for 
headaches.  The Veteran contends that he has a headache 
disability which was caused by his active service.

The Veteran's service treatment records indicate that he 
sought treatment for headaches or migraines several times 
during service.  He also listed that he suffered from 
frequent or severe headaches during his separation 
examination.  No condition or disease was diagnosed in 
service as a result of the Veteran's treatment for headaches.

In November 2000 the Veteran was admitted to the hospital 
with complaints of cluster headaches, fatigue, blurred 
vision, and vomiting.  The Veteran reported a history of 
cluster headaches which were well controlled with Trazodone.

A July 2001 treatment record indicated that the Veteran 
suffered from cluster headaches three times a month and mixed 
cluster/migraine type headaches.

In September 2001 the Veteran had a general VA examination in 
which he complained of a history cluster headaches.  He 
explained they had been episodic since 1972 and that he had 
two to three attacks a year lasting days to weeks.

The Veteran was afforded a C&P examination for headaches in 
February 2007.  The examiner reviewed the Veteran's claims 
file and conducted a physical examination.  During the 
examination the Veteran reported having some migraine 
headaches as a teenager that were mild and not 
incapacitating.  While in service, the Veteran stated that 
the headaches got worse and were treated with Tylenol with 
codeine.  He reported being diagnosed with cluster headaches 
in 1980 by a private doctor.  The Veteran complained of 
headaches once or twice a month triggered by high sugar, 
tension, or stress.  The pain occurred behind his right eye 
and spread to the side and back of his head, down his neck, 
then to the top of his head.  He described the pain like a 
pressure on the eye.  Sometimes he could feel the pain coming 
on and would experience severe pain, light sensitivity, 
nausea, vomiting, and sweating within 10 minutes.  The 
headaches were incapacitating and lasted from 30 minutes to 
two and a half hours.  He stated he lost a couple weeks of 
work due to the headaches but that he tried to work through 
them.  The examiner stated that the issue of whether the 
Veteran's cluster headaches were related to active service 
could not be resolved without resorting to mere speculation.

The Veteran was afforded a second C&P examination in June 
2009.  The Veteran reported numerous occupations including 
tire sales, truck driver, and security guard.  He was 
employed as a security guard at the time of the examination 
and stated that he was in charge of yard security and the 
front gate, did vehicle and foot patrols, completed computer 
work, and conducted investigations.  The Veteran stated that 
in the past year he had one incapacitating episode which 
lasted for approximately one week.  When he got a headache at 
work he must find a cool, dark spot.

The Veteran reported that his symptoms began during service 
in basic training.  He was diagnosed with migraines in 1969 
and cluster headaches in 1980 or 1981.  He stated that lately 
his headaches had been getting better; they were less 
frequent and intense.  The examiner noted that the Veteran 
told a previous C&P examiner that his headaches began before 
service.  

The examiner stated the Veteran experienced headaches which 
were bitemporal, behind the eyes, down the neck, throbbing, 
positive for photophobia and cold, clammy sweats and occur 
every three months.  The headaches have occurred at this 
frequency since the Veteran has gotten his diabetes under 
control.  The headaches last from one hour to a couple of 
days at a pain level of eight on a scale of one to ten.  The 
headaches come on unexpectedly and taper off slowly.  The 
Veteran reported that every few years he will have a headache 
at a pain level ten which will require a trip to the hospital 
for a shot.  The examiner stated that the Veteran's headaches 
appeared to be triggered by tension.  The Veteran was totally 
incapacitated when a migraine occurred.  There was no history 
of tics, paramyclonus, chorea, or choreiform disorders.

Upon examination the Veteran was well-developed, alert and 
oriented, had appropriate behavior, apparent comprehension, 
and coherent answers.  The examiner diagnosed the Veteran 
with migraines.  He was of the opinion that because the 
Veteran had migraines prior to service, and as there was no 
documentation of headaches from 1972 until approximately 
1992, that the Veteran's headaches were less likely as not 
caused by, related to, or worsened beyond natural progression 
by military service.

In light of the evidence the Veteran is not entitled to 
service connection for headaches.  The medical evidence 
indicates that the Veteran has been diagnosed with migraines 
and cluster headaches.  The Veteran sought treatment for 
headaches during active service.  However the medical 
evidence does not indicate that the Veteran's current 
headaches are associated with his active service.  While the 
first C&P examiner found that it would be speculative to 
state whether the Veteran's headaches were related to active 
service, the second C&P examiner stated that the Veteran's 
indication he suffered from headaches prior to active service 
as well as the nearly 30 year gap in treatment indicate that 
the Veteran's headaches were not caused or aggravated by 
active service.  

The Veteran asserts that his headaches were caused or 
aggravated by his active service.  While the Veteran is 
competent to report that he has experienced headaches since 
active service because the symptoms are readily observable, 
and the Board finds his accounts credible, as he is a 
layperson without medical expertise, he is not qualified to 
address questions requiring medical training for resolution, 
such as a diagnosis or medical opinion as to etiology.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Veteran's fist post-service complaint of 
headaches does not appear until November 2000.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show treatment 
for any headaches for almost 30 years after the Veteran 
separated from service.  This is significant evidence against 
the claim.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for headaches, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that he has PTSD and that it was caused 
by his active service.  Specifically, the Veteran identifies 
two stressors.

First, the Veteran details an encounter with an enemy 
soldier.  He stated that they came face to face and stood 
still for a few moments.  The Veteran shot first and finished 
three clips, killing the enemy soldier.  The Veteran said 
this was the first person he killed.  This incident occurred 
while he was stationed with the 19th Engineer Battalion, 
Company B.  

The second stressor involved an event which killed his best 
friend "T."  He stated that while in a convoy, T five ton 
dump truck took a mortar round.  The convoy came under fire 
and left the area.  After the attack, the Veteran and others 
returned and retrieved T's dog tags and collected body parts.  
After they pushed the dump truck over a cliff so that it did 
not block the road.  This occurred while the Veteran was with 
the 584th Engineer Battalion, Company B.

The Veteran served as combat engineer in Vietnam.  He 
indicated that numerous other things happened which caused 
his PTSD and that these were just two of the events.

The Veteran's service treatment records do not indicate the 
Veteran sought treatment for any injuries wounds received in 
combat.  They do not indicate the Veteran sought treatment 
for any psychiatric conditions.  The Veteran was not 
diagnosed with any psychiatric conditions in service.

The Veteran's service personnel records confirm that he was 
in Company B, 19th Engineer Battalion (CBT) from March 1970 
to November 1970 and in the 584th Engineer Battalion (CBT) 
from November 1970 to February 1971.  The Veteran was awarded 
the National Defense Service Medal and Army Commendation 
Medal for his service.

The Veteran was afforded a VA C&P examination in September 
2001.  The Veteran was raised by his natural parents.  He 
described his family life as warm and loving at times, and 
distant and argumentative at others.  He had an active, happy 
childhood, but was lonely as a teenager with few close 
friends.  He claimed his father treated him and his siblings 
like soldiers.  The Veteran dropped out of high school after 
tenth grade and joined the Army because of behavioral 
problems at school.  

The Veteran has been married three times and currently lives 
with his wife of six years.  She was not employed and had a 
history of psychiatric problems including suicide attempts.  
He denied any history of arrest or legal charges.  The 
Veteran's primary occupation has been as a security guard.  
He was looking for work at the time of the examination. 

The Veteran reported his primary job in the military was as a 
combat engineer.  He stated he drove convoys, pulled support 
for units, did mine sweeps, participated in combat, worked on 
war wagons as a gunner and driver, and drove a five ton dumb 
truck.  The Veteran indicated that he was responsible for 
firing a weapon and was fired upon.  He stated he witnessed 
injury and death of U.S. servicemen and was responsible for 
the deaths of enemy military and civilians.  After his tour 
in Vietnam, the Veteran was evaluated for emotional problems 
after being AWOL and was sentenced to stockade for one week.  
The Veteran demonstrated significant emotional and behavior 
problems, particularly related to alcohol abuse.  His rank 
was reduced because of his behavior, but he was given an 
honorable discharge.  

At the time of the examination the Veteran was also receiving 
treatment for diabetes, digestive problems, and anxiety.  The 
Veteran had never been hospitalized for psychiatric problems.  
He received outpatient psychiatric treatment from 1999 to 
2000 and stated that he was diagnosed with PTSD and anxiety 
during that treatment.  The Veteran reported taking BuSpar 
and trazodone and experiencing periods of uncontrollable 
rage, sleeplessness, cluster headaches, and a nervous 
stomach.  He indicated he had previously thought of suicide 
but had not attempted or planned to do so.  The Veteran's 
family history did not include psychiatric illness.

Upon examination, the Veteran was cooperative, alert, and 
oriented to person, place, time, and purpose.  The Veteran 
reported decreased attention, but had good eye contact.  He 
was somewhat restless and had a nervous cough at some points 
during the interview.  The Veteran appeared euthymic with 
reactive affect.  He reported sleeping fairly well with 
medications but had difficulty falling and staying asleep 
without medications.  There was no evidence of psychosis, or 
suicidal or homicidal ideation.  
 
The Veteran's memory appeared intact for immediate, recent, 
and remote recall with only a slight difficulty with a task 
of short term memory.  His intellectual ability appeared to 
be in the above-average range, his capacity for abstractions 
was fair, and there were no deficits noted in computation or 
language skills.  The Veteran had good judgment for 
hypothetical events, fair insight, good self care, and 
compliance with treatment.

The examiner stated that the Veteran was exposed to traumatic 
events during service, but that he did not appear to be 
particularly or significantly bothered by symptoms since 
coming to the VA for treatment.  The Veteran stated that he 
became tense, a bit anxious, and socially isolative when re-
experiencing traumatic memories.  He also reported an 
increased heart rate, sweating, and increased smoking.  The 
Veteran tended to avoid thoughts and activities that arouse 
recollections of Vietnam such as movies and interaction with 
other Vietnam veterans.  The Veteran's symptoms of increased 
arousal included some sleep disturbance, irritability, and 
hypervigilance.  

The examiner stated that although these symptoms are seen in 
patients with PTSD, the Veteran's symptoms do not appear to 
cause significant distress or impairment in functioning.  
However the Veteran appeared to be generally anxious and it 
seemed that his anxiety was more related to current stressors 
including his recent job loss, his wife's unemployment, his 
recent diabetes diagnosis, an upcoming surgery, and coping 
with his wife's emotional problems.  The examiner was of the 
opinion that the Veteran's symptoms appeared to be more 
related to an adjustment disorder with anxious mood.  The 
Veteran was diagnosed with adjustment disorder with anxious 
mood and given a global assessment of functioning (GAF) score 
of 70.  

In October 2002 the Veteran had a scheduled appointment for 
treatment of stress and anxiety.  The Veteran reported that 
his six year old daughter was removed from his and his wife's 
custody because his wife's friend  reported them to DHR.  The 
Veteran also reported job-related stress from working 
overtime and dealing with irate people.  The Veteran denied 
suicidal and homicidal ideation.  The Veteran was diagnosed 
with adjustment disorder with anxiety and given a GAF of 58.  

In December 2002 the Veteran continued to experience a 
significant amount of stress because his daughter had not 
been returned to his home.  He functioned well at work but 
felt overwhelmed.  He was diagnosed with adjustment disorder 
with anxiety and given a GAF of 58.

In February 2003 the Veteran's daughter was still in foster 
care.  He reported trouble with sleep and stress from his 
wife's psychiatric problems.  The Veteran had good interest, 
self-esteem, energy, and appetite.  The Veteran reported 
chronic worry about his wife and child.  The Veteran was 
pleasant and cooperative with the examiner.  He was alert and 
oriented to person, time, place, and situation.  The Veteran 
was euthymic, logical, and goal directed.  He had no 
delusions, ideas of reference, preoccupations, obsessions, 
compulsions, hallucinations, or illusions.  He was diagnosed 
with generalized anxiety disorder and major depression which 
was recurrent and mild.  He was given a GAF of 50.

In June 2003 the Veteran was seen for a scheduled 
appointment.  He had been taking his medications with good 
results.  He increased his BuSpar to five a day and reported 
this worked better for him.  The Veteran was still trying to 
get his daughter back from DHR.  He worked at night and 
reported some layoffs at his job, however felt he would be 
able to maintain his position.  He reported his wife was 
doing better and that he thought he would be able to get his 
daughter back when he goes to court the next month.  He was 
alert and oriented to person, time, place, and situation.  
The Veteran euthymic, logical, and goal directed.  He had no 
delusions, ideas of reference, preoccupations, obsessions, 
compulsions, hallucinations, illusions, or anxiety.  He was 
diagnosed with major depression which was recurrent and mild.  
He was given a GAF of 50.

The Veteran was seen in July 2003.  The Veteran had regained 
custody of his daughter.  He reported good adherence to 
prescribed medications and denied suicidal and homicidal 
ideation.  He was diagnosed with adjustment disorder with 
mixed anxiety and depressed mood anxiety disorder.  He as 
given a GAF of 55.

In February 2004 the Veteran was seen for a follow up of 
depression and anxiety.  The Veteran reported that his mood 
had been down a little and he was somewhat irritable.  The 
Veteran finally got his daughter back from foster care.  He 
reported working two jobs.  His sleep was ok but interrupted 
by his work schedule.  He was alert and oriented to person, 
time, place, and situation.  The Veteran was euthymic, 
logical, and goal directed.  He had no delusions, ideas of 
reference, preoccupations, obsessions, compulsions, 
hallucinations, illusions, or anxiety.  He was diagnosed with 
major depression which was recurrent and mild.  He was given 
a GAF of 60.

In August 2004 the Veteran had a negative PTSD screening.

In September 2004 the Veteran reported doing well with his 
medications.  He was sleeping well with medication.  He had a 
good appetite and lost some weight.  He was alert and 
oriented to person, time, place, and situation.  The Veteran 
was pleasant and euthymic, logical, and goal directed.  He 
had no delusions, ideas of reference, preoccupations, 
obsessions, compulsions, hallucinations, illusions, or 
anxiety.  He was diagnosed with major depression which was 
recurrent and mild and generalized anxiety disorder.  He was 
given a GAF of 50.

The Veteran had another appointment in July 2005.  At that 
point he stated that his mood had been stable but that he 
felt he was under some pressure.  His job was ending and he 
had to look for another.  He was not sleeping well even with 
medication.  He did not have time for his interests.  His 
self esteem was good.  The Veteran's energy level and 
concentration were down some.  The Veteran reported that he 
worried a lot.  He did not have any delusions or ideas of 
reference.  His mood was euthymic.  He had moderately severe  
anxiety and fair insight and judgment.  The Veteran was 
diagnosed with major depression which was recurrent and 
moderate and generalized anxiety disorder.  He was given a 
GAF of 45.

The Veteran had a negative PTSD screen in April 2006.  He 
arrived for an unscheduled visit and was followed up for 
depression and anxiety.  His mood was good, but his sleep was 
poor, even with medication.  His anxiety was well controlled.  
The Veteran was pleasant and euthymic, logical, and goal 
directed.  He had no delusions, ideas of reference, 
preoccupations, obsessions, compulsions, hallucinations, 
illusions, or anxiety.  He was diagnosed with major 
depression which was recurrent and mild and generalized 
anxiety disorder.  He was given a GAF of 50.

An October 2006 Psychiatry Note indicated the Veteran's 
symptoms were well controlled with medications.  The Veteran 
reported an increase in anxiety which was helped by taking an 
extra tablet of buspirone.  The Veteran started a new job 
doing arms security.  The Veteran reported a better mood and 
good interest level.  He indicated his sleep was good with 
medication.  He had a good energy level enhanced by quitting 
smoking and had fair concentration.  The Veteran was pleasant 
and euthymic, logical, and goal directed.  He had no 
delusions, ideas of reference, preoccupations, obsessions, 
compulsions, hallucinations, or illusions.  The Veteran 
reported mild anxiety.  He was diagnosed with major 
depression which was recurrent and mild and generalized 
anxiety disorder.  He was given a GAF of 50.

In March 2007 the Veteran had another follow up for 
depression and anxiety.  He reported that his wife had tried 
to kill herself again.  He was depressed and not sleeping 
well.  He had good energy and self-esteem, and fair 
concentration.  His anxiety was fairly well controlled.  The 
Veteran was pleasant and euthymic, logical, and goal 
directed.  He had no delusions, ideas of reference, 
preoccupations, obsessions, compulsions, hallucinations, 
illusions, or anxiety.  He was diagnosed with major 
depression which was recurrent and mild and generalized 
anxiety disorder.  He was given a GAF of 50.

In light of the evidence the Veteran is not entitled to 
service connection for PTSD.  
Although the Veteran reported being diagnosed with PTSD in 
1999 or 2000, there are no treatment records from these years 
in the file and the Veteran failed identify further records 
that had not been obtained when asked in February 2008.  The 
Veteran did not have any signs of PTSD during two screenings 
and had regular psychiatric appointments which did not result 
in a diagnosis of PTSD.  Additionally, the C&P examiner did 
not find the Veteran to have PTSD.  The examiner stated that 
while the Veteran had several symptoms often attributable to 
PTSD, in the Veteran's case they were more likely 
attributable to his generalized anxiety disorder.

Even with a diagnosis of PTSD, the Veteran's stressors could 
not be verified and thus service connection cannot be 
awarded.  While the Veteran's service personnel records 
indicate that he was a member of the battalions he indicated, 
they did not contain any confirmation of the events the 
Veteran described.  Also, the Veteran did not respond to VA's 
February 2008 request for more specific information in order 
to attempt to verify the events through other channels.  
Without a response, VA did not have sufficient information to 
further pursue the Veteran's claims.  

Without confirmation of the Veteran's stressors, the record 
only contains the Veteran's account of the events.  The 
Veteran's account would be sufficient to confirm a stressor 
if the Veteran had confirmed combat experience.  However, 
evidence of participation in combat is also lacking.  While 
the Veteran indicates that he participated in combat, the 
claims file does not contain any information to corroborate 
this indication.  The Veteran did not receive any awards 
indicative of combat experience and did not receive any 
medical treatment for combat injuries.  While the VA examiner 
indicated that the Veteran participated in combat, this 
statement was based on the Veteran's account of his 
experiences and participation in combat is legal finding to 
be made by the Board.  Additionally there is no indication 
that the Veteran was a prisoner of war.  If the Veteran does 
not have confirmed combat experience, and was not a prisoner 
of war, then his accounts of stressors must be verified by 
another source.  As the Veteran's stressors have not been 
verified, he is not entitled to service connection for PTSD.

The Veteran is also denied service connection for any other 
acquired psychiatric disorder including anxiety, adjustment 
disorder, and depression.  The Veteran was not diagnosed with 
these conditions in service and did not complain of their 
symptoms until well after service.  While the record contains 
numerous diagnosis of the conditions, the conditions have not 
been associated with the Veteran's active service.  The C&P 
examiner diagnosed the Veteran with an adjustment disorder 
with anxious mood, but stated that the Veteran's symptoms 
were attributable to his current life stressors and not to 
events in service.  While the Veteran has sought regular 
treatment for these conditions, his complaints during this 
treatment contained only stress related to current events in 
his life.  He did not report depression or anxiety based on 
his previous military service.  

Further, the Veteran's first post-service complaint of a 
psychiatric disorder does not appear until 2001.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show treatment 
for any psychiatric disorders for almost 30 years after the 
Veteran separated from service.  This is significant evidence 
against the claim.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for an acquired psychiatric disorder including PTSD, anxiety, 
and depression, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and anxiety is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


